DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/2/2020 and 3/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Status of Claims
Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 20 covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
As per claim 20, a “computer-readable recording medium” may be interpreted as a transitory signal, which is non-statutory subject matter, if not modified by a limitation rendering it non-transitory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (U.S. Patent Application Publication 2020/0005774) in view of Mun (U.S. Patent Application Publication 2017/0069314).
As per claims 1, 12 and 20, Yun discloses:
An electronic apparatus comprising a processor configured to: 
identify utterer characteristics of an uttered voice input received; 
output a recognition result among a plurality of recognition results of the uttered voice input based on a voice recognition model corresponding to the identified utterer group among a plurality of voice 
identify recognition success or failure in the uttered voice input with respect to the output recognition result; and 
change a recognition accuracy of the output recognition result in the voice recognition model corresponding to the recognition success, based on the identified recognition success in the uttered voice input (Figures 2 & 3, claims 1-3 and paragraphs [0054], [0074], [0082] & [0103]).
Yun fails to disclose but Mun in the same field of endeavor discloses:
identify one utterer group among a plurality of utterer groups based on the identified utterer characteristics (Claim 1); 
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the apparatus, method and computer readable medium of Yun with the group identification capabilities of Mun because it is a case of combining prior art elements according to known methods to yield predictable results.
Claim 12 is directed to the method of using the apparatus of claim 1, so is rejected for similar reasons.
Claim 20 is directed to a computer readable medium containing instructions for causing an apparatus to act as the apparatus of claim 1, so is rejected for similar reasons.

As per claims 2 and 13, the combination of Yun and Mun teaches all of the limitations of claims 1 and 12 above. Yun in the combination further discloses:
obtain the recognition result, of which the recognition accuracy is the highest, among the plurality of recognition results (Claim 2 – selecting a result of the highest final score among a plurality of speech recognition candidates as a speech recognition result).

As per claims 3 and 14, the combination of Yun and Mun teaches all of the limitations of claims 2 and 13 above. Yun in the combination further discloses:
(Claim 1 – determining whether the speech recognition is successful).

As per claims 4 and 15, the combination of Yun and Mun teaches all of the limitations of claims 3 and 14 above. Yun in the combination further discloses:
the processor is configured to change the recognition accuracies of the plurality of recognition results based on the identified recognition success or failure (Figure 5 and paragraph [0103] - the searching of the minimum weight (S1100 to S1500) including changing weights of the acoustic model (S1100), re-extracting speech recognition results for the speech recognition failure data according to the changed weights (S1200), calculating speech recognition error rates between the re-extracted speech recognition results and the input spoken sentence speech (S1300), confirming or determining a speech recognition result at which an error rate becomes the minimum among the calculated speech recognition error rates (S1400), and determining an acoustic model weight of the speech recognition result at which an error rate becomes the minimum (S1500)).

As per claims 5 and 16, the combination of Yun and Mun teaches all of the limitations of claims 4 and 15 above. Yun in the combination further discloses:
the recognition result is a first recognition result, and the processor is configured to obtain a second recognition result, of which the recognition accuracy is next highest, among the plurality of recognition results, when the similarity between the uttered voice input and the second uttered voice input is greater than or equal to a preset value (Figure 5 and paragraph [0103] - the searching of the minimum weight (S1100 to S1500) including changing weights of the acoustic model (S1100), re-extracting speech recognition results for the speech recognition failure data according to the changed weights (S1200), calculating speech recognition error rates between the re-extracted speech recognition results and the input spoken sentence speech (S1300), confirming or determining a speech recognition result at which an error rate becomes the minimum among the calculated speech recognition error rates (S1400), and determining an acoustic model weight of the speech recognition result at which an error rate becomes the minimum (S1500)).

As per claims 6 and 17, the combination of Yun and Mun teaches all of the limitations of claims 5 and 16 above. Yun in the combination further discloses:
the processor is configured to change the recognition accuracy of the second recognition result to be higher than the recognition accuracy of the first recognition result based on the recognition success or failure of the second recognition result (Figure 5 and paragraph [0103] - the searching of the minimum weight (S1100 to S1500) including changing weights of the acoustic model (S1100), re-extracting speech recognition results for the speech recognition failure data according to the changed weights (S1200), calculating speech recognition error rates between the re-extracted speech recognition results and the input spoken sentence speech (S1300), confirming or determining a speech recognition result at which an error rate becomes the minimum among the calculated speech recognition error rates (S1400), and determining an acoustic model weight of the speech recognition result at which an error rate becomes the minimum (S1500)).

As per claims 7 and 18, the combination of Yun and Mun teaches all of the limitations of claims 5 and 16 above. Yun in the combination further discloses:
changing the recognition accuracies of the plurality of recognition results based on a searching result of an input search word, when the input search word g to an operation based on the second recognition result (Figure 5 and paragraph [0103] - the searching of the minimum weight (S1100 to S1500) including changing weights of the acoustic model (S1100), re-extracting speech recognition results for the speech recognition failure data according to the changed weights (S1200), calculating speech recognition error rates between the re-extracted speech recognition results and the input spoken sentence speech (S1300), confirming or determining a speech recognition result at which an error rate becomes the minimum among the calculated speech recognition error rates (S1400), and determining an acoustic model weight of the speech recognition result at which an error rate becomes the minimum (S1500)).

As per claims 8 and 19, the combination of Yun and Mun teaches all of the limitations of claims 1 and 12 above. Mun in the combination further discloses:
the utterer characteristics comprise information of at least one among genders, ages, names, residence, nationalities, and occupations of utterers (Claim 4 - “the characteristic data of the user includes any one or any combination of any two of: static information that includes any one or any combination of any two or more of gender, age, address, frequently used applications, and biometric data; and dynamic information that includes any one or any combination of any two or more of a tone, amplitude, and tempo of a user's voice, and frequently used keywords’ ).

As per claim 9, the combination of Yun and Mun teaches all of the limitations of claim 1 above. Mun in the combination further discloses:
the processor is configured to identify the utterer characteristics based on information of at least one among a tone, loudness, and pace of the received uttered voice input (Claim 4 - “the characteristic data of the user includes any one or any combination of any two of: static information that includes any one or any combination of any two or more of gender, age, address, frequently used applications, and biometric data; and dynamic information that includes any one or any combination of any two or more of a tone, amplitude, and tempo of a user's voice, and frequently used keywords’ ).

As per claim 10, the combination of Yun and Mun teaches all of the limitations of claim 1 above. Yun in the combination further discloses:
the processor is configured to obtain the recognition result of the uttered voice input, based on at least two voice recognition models among the plurality of voice recognition models (Claim 1 – performing speech recognition using an acoustic model and a language model stored in a speech database).


As per claim 11, the combination of Yun and Mun teaches all of the limitations of claim 1 above. Yun in the combination further discloses:
a communicator configured to communicate with a plurality of servers, wherein the processor is configured to receive the recognition result of the uttered voice input based on the voice recognition model identified corresponding to the utterer characteristics from at least one among the plurality of servers through the communicator (Figure 1 and Paragraph [0054] – Speech recognition processing processes may be performed by the server).

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677